     Case 1:20-cv-01305-EK-LB Document 12 Filed 08/21/20 Page 1 of 7 PageID #: 39


                               QUEENS COUNTY DISTRICT ATTORNEY
                                    125-01 QUEENS BOULEVARD
                                 KEW GARDENS, NEW YORK 11415-1568



                                                                                        718.286.6000
 MELINDA KATZ                                                                      WWW.QUEENSDA.ORG
DISTRICT ATTORNEY


                                                      August 21, 2020

    The Honorable Eric R. Komitee
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201
                                                      Re:    Megnath v. Royce
                                                             20-CV-1305 (EK)
    Dear Judge Komitee:

                   The State opposes petitioner’s request for the assignment of counsel to
    exhaust his state remedies. As the parties have discussed, and as petitioner’s pro se
    application for a writ of habeas corpus makes clear, the potential unexhausted issue to be
    raised is whether petitioner was denied the effective assistance of trial counsel because of
    counsel purportedly did not attack the LCN DNA evidence vigorously enough. Petitioner
    also seeks to attack appellate counsel for failing to raise this issue. And whether he attacks
    appellate counsel for not claiming trial counsel was ineffective for the grounds stated, or
    that appellate counsel should have claimed that the hearing court erred in finding the LCN
    DNA evidence admissible, either attack is without merit. In any event, petitioner has not
    established the viability of either claim, such that the assignment of counsel is warranted
    to exhaust the claims.

                  “There is no Sixth Amendment right to appointment of counsel in habeas
    proceedings.” Perez v. Glover, 2010 WL 3943724 (Dist. Ct. NJ Oct. 6, 2010) (citing, inter
    alia, Pennsylvania v. Finley, 481 U.S. 551, 555 [1987] [“our cases establish that the right
    to appointed counsel extends to the first appeal of right, and no further”]). See also
    Padilla v. Artuz, 2008 WL 126599 (S.D.N.Y. Jan. 4, 2008) (habeas petitioner has no right
    to counsel). See also Renis v. Thomas, 2003 WL 22358799 (E.D.N.Y. Oct. 16, 2003) (no
    constitutional right to representation by counsel in habeas corpus proceedings). Pursuant
    to the Criminal Justice Act (CJA), however,
    Case 1:20-cv-01305-EK-LB Document 12 Filed 08/21/20 Page 2 of 7 PageID #: 40


Megnath v. Royce, 20cv1305                                             Page 2
Queens Co. Ind. 917/07                                                 Aug. 21, 2020

the Court may, in its discretion, appoint counsel to those seeking relief under 28 U.S.C.
§ 2254 “where the interests of justice so require.” Id., slip op. at *3 (quoting 18 U.S.C.
§ 3006A[a][2][B]). The Court must determine whether the petitioner can afford to obtain
counsel and, if so, it must then assess the merits of the case. Id. “The Court should
consider the petitioner’s likelihood of success on the merits, . . . the complexity of legal
issues raised . . . and the petitioner’s ability to investigate and present his case to the
federal habeas court.” Soto v. Walker, 2005 WL 2260340 (N.D.N.Y. Sept. 15, 2005)
(denying motion for appointment of counsel). While petitioner may meet the financial
need requirement, he has failed to establish that the interest of justice requires such
appointment.1 Here, as set forth below, petitioner has not established that he is likely to
succeed on the merits, or that the legal issues are so complex that he cannot articulate
them. See Brito v. Burge, 2005 WL 1837954 (S.D.N.Y. Aug. 3, 2005) (denying motion
for assistance of counsel in habeas proceeding, where petitioner failed to demonstrate
petition was of substance and had not met threshold requirement of merit; petitioner did
not demonstrate that claims were overly complex of why counsel would be more likely to
lead to a just determination).

              First, appointing counsel for petitioner to exhaust an ineffective-assistance-
of-trial-counsel claim would be futile, as the claim is procedurally barred in this Court.
Petitioner’s attack on trial counsel is a matter of the record and so had to be raised on
direct appeal. If a constitutional claim is unexhausted but the petitioner no longer has a
forum in state court in which to present the claim, the federal court should deem the claim
technically exhausted, but procedurally barred from federal habeas review. See Harris v.
Reed, 489 U.S. 255, 263 n.9 (1989); Castille v. Peoples, 489 U.S. 346, 351-52 (1989);
Teague v. Lane, 489 U.S. 288, 297-99 (1989) (plurality opinion); Duckworth v. Serrano,
454 U.S. 1, 3 (1981); see also Ramirez v. Attorney General, 280 F.3d 87 (2d Cir. 2001).
Under these circumstances, the federal court should deny the claim as if petitioner had
brought the claim before a state court and the state court had decided that the claim was
barred under state procedural rules. See, e.g., Grey v. Hoke, 933 F.2d 117,120-21 (2d Cir.

1
 This is particularly so given that “[w]hen the claim at issue is one for ineffective assistance of
counsel, . . ., AEDPA review is doubly deferential because counsel is strongly presumed to have
rendered adequate assistance and made all significant decisions in the exercise of reasonable
professional judgment.” Rudenko v. Coxsackie Warden, 2019 WL 1487573, at *3 (E.D.N.Y. March
19, 2019) (quoting Woods v. Etherton, 136 S.Ct. 1149, 1151 [2016] [per curiam] [quotations and
citations omitted]). And this “doubly deferential” Strickland standard applies to claims of ineffective
assistance of appellate counsel as well. Hobson v. Wendlend, 2017 WL 4675764 (E.D.N.Y. Oct. 13,
2017) (citing Woods v. Etherton, 136 U.S. at 1151-52 and Smith v. Robbins, 528 U.S. 259, 287-88
[2000]).
    Case 1:20-cv-01305-EK-LB Document 12 Filed 08/21/20 Page 3 of 7 PageID #: 41


Megnath v. Royce, 20cv1305                                            Page 3
Queens Co. Ind. 917/07                                                Aug. 21, 2020

1991) (when claim not raised in leave application to New York Court of Appeals, claim
procedurally barred because petitioner already made the one leave request to which he was
entitled).

                 Here, prior to trial, the parties submitted papers regarding the admission of
the evidence, the court conducted a lengthy Frye2 hearing, the parties submitted post-
hearing papers setting forth their respective positions, and the court then issued a written
decision. As such, counsel’s opposition to the admission of the evidence was clearly a
matter on the record, which, therefore, had to be raised on direct appeal. This, petitioner
failed to do. Petitioner can no longer raise his claim that trial counsel was ineffective for
failing to attack the LCN DNA evidence on direct appeal. Petitioner is entitled to only a
single direct appeal, which he has taken. See Bosset v. Walker, 41 F.3d 825, 829 (2d Cir.
1994). Further, petitioner cannot seek collateral review of the claim because based on
facts that appear on the record, it is an on-the-record claim and should have been raised,
if at all, on direct appeal. See N.Y. C.P.L. § 440.10(2)(c). As such, petitioner’s claim that
it may be necessary to file a motion pursuant to section 440.10 of the New York Criminal
Procedure Law is unpersuasive and such a motion would not be successful.

               Nor is the issue so complex that petitioner cannot present the issue himself.
Indeed, there is an extensive record addressing the admission of the LCN DNA evidence,
and petitioner need only have the Court review that record to determine the adequacy of
counsel’s representation in that regard. See Harmon v. Adams, 2011 WL 2961567
(E.D.Ca. July 19, 2011) (denying request to appoint counsel to exhaust state remedies on
claim of ineffective assistance of counsel, as the claim was “not unique or legally
complex,” but assigning counsel to pursue claim raising serious allegations concerning
integrity of the DNA evidence presented at trial, as such claim needed full investigation).

               Thus, because petitioner did not raise his claim of ineffective assistance of
counsel on direct appeal, he no longer has a proper forum in which to raise the claim.
Petitioner’s claim is, therefore, technically exhausted but procedurally barred. Moreover,
the issue is not complex. As such, no assignment of counsel is warranted to exhaust this
claim.3


2
    Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).
3
 It should also be noted that the extensive record relating to the admission of the LCN DNA evidence
negates any criticism of trial counsel in this regard. Indeed, petitioner’s claim is somewhat puzzling
given the exhaustive and relentless attack trial counsel waged to preclude the evidence. Specifically,
Case 1:20-cv-01305-EK-LB Document 12 Filed 08/21/20 Page 4 of 7 PageID #: 42


Megnath v. Royce, 20cv1305                                         Page 4
Queens Co. Ind. 917/07                                             Aug. 21, 2020

               Additionally, petitioner has not established that he is likely to succeed on his
claim that he was denied the effective assistance of appellate counsel. The interest of
justice, therefore, does not require that the Court assign counsel to pursue that claim.

               On federal habeas corpus review of ineffective assistance of counsel claims,
courts can reject a petitioner’s conclusory assertions, and require that a pro se petitioner
provide some sort of factual and legal support for his arguments. See James v. Borg, 24
F.3d 20, 26 (9th Cir. 1994), cert. denied, 513 U.S. 935 (1994) (where pro se petitioner
claimed that his attorney was ineffective because he failed to elicit evidence that he was
not the shooter, Court highlighted the overwhelming evidence of guilt and rejected the
argument because petitioner did not identify evidence counsel allegedly should have
elicited; Court ruled that “[c]onclusory allegations which are not supported by a statement
of specific facts do not warrant habeas relief”); Proctor v. McCarthy, 2020 WL 1149660,
*16 (S.D.N.Y. March 10, 2020) (“vague and conclusory allegations that are unsupported
by specific factual averments are insufficient to state a viable claim for habeas relief”);
Crews v. Miller, 2091 WL 4861421, *16 (E.D.N.Y. Sept. 30, 2019) (self-serving
conclusory allegations will not establish ineffective assistance of counsel) (quotations
omitted). Not only are petitioner’s claims conclusory, as noted, it is not even clear on what
specific ground he seeks to attack appellate counsel.

               Significantly, petitioner fails to set forth how he could rebut the presumption
that appellate counsel was effective. The 83-page brief submitted by appellate counsel
was persuasive, competent, and more than adequately presented petitioner’s strongest
claims to the state appellate court. Appellate counsel argued that the evidence was legally
and factually insufficient to establish defendant’s guilt of each of the crimes beyond a
reasonable doubt. Counsel also strenuously attacked the prosecutor’s conduct – during
cross-examinations of defense witnesses and during summation – arguing that such
conduct denied him a fair trial. Finally, counsel attacked the court’s evidentiary ruling
precluding the defense from admitting what it characterized as alibi evidence. Counsel
supported these arguments with a detailed synopsis of the evidence and case law.

prior to trial, counsel moved to preclude the LCN DNA evidence. As a result of counsel’s effort,
and despite the People’s strenuous opposition, the court ordered a Frye hearing. At this extensive
hearing – which spanned over 1,400 pages of transcript – counsel cross-examined each of the
People’s witnesses and called two doctors to testify for the defense. Further, counsel submitted a
comprehensive post-hearing memorandum of law, arguing that the evidence was not admissible.
After the People filed their post-hearing memorandum, counsel filed supplemental papers in
response and rebuttal. Petitioner’s claim that trial counsel did not vigorously attack the LCN DNA
evidence is, quite simply, frivolous.
    Case 1:20-cv-01305-EK-LB Document 12 Filed 08/21/20 Page 5 of 7 PageID #: 43


Megnath v. Royce, 20cv1305                                            Page 5
Queens Co. Ind. 917/07                                                Aug. 21, 2020

                Here, appellate counsel’s decision not to include petitioner’s proposed claim
– be it that trial counsel was ineffective, or that the court improperly admitted LCN DNA
evidence – in his brief was clearly a strategic decision of the type that is “virtually
unchallengeable,” and was, moreover, a sound strategic decision in light of the record.
Counsel’s decision to omit petitioner’s proposed claim was not a decision to omit non-
frivolous arguments – which counsel is entitled to make.4 Rather, appellate counsel made
a sound strategic decision to omit frivolous arguments. See Cruz v. Kirkpatrick, 2017 WL
3382069, at * 5. Therefore, petitioner has not, and indeed cannot, establish that he was
prejudiced by appellate counsel’s representation, and the claim is not likely to be
successful. Nor has petitioner set forth why this claim so complex that he needs the
assistance of counsel.

               Finally, it bears noting that the New York Court of Appeals decision in
People v. Williams, 35 N.Y.3d 24 (2020), does not dictate a different result.5 The Court
of Appeals reversed the conviction, finding that, relying almost exclusively on the LCN
DNA decision in this case, the trial court had abused its discretion in permitting the
admission of such evidence without conducting a Frye hearing. As noted, here, by
contrast, the court conducted an exhaustive Frye hearing. Significantly, petitioner fails to
set forth how trial counsel could have attacked the admission of the evidence more
vigorously.

               Additionally, in the end, the Williams Court found that the admission of the
evidence was harmless. So too, here, appellate counsel wisely determined that, even if the
LCN DNA evidence were improperly admitted, such admission was harmless given that
the State also admitted traditional DNA evidence which, it is beyond dispute, was properly
admitted. Further, the other evidence of petitioner’s guilt was truly overwhelming.
Therefore, even had it been raised and the Appellate Division determined that the evidence
was improperly admitted, any such error would have been deemed harmless. Appellate

4
 The Supreme Court has held that appellate counsel “need not (and should not) raise every
nonfrivolous claim, but rather may select from among them in order to maximize the likelihood of
success on appeal.” Smith v. Robbins, 528 U.S. at 288 (citing Jones v. Barnes, 463 U.S. at 750-54).
“This process of ‘winnowing out weaker arguments on appeal and focusing on’ those more likely
to prevail, far from being evidence of incompetence, is the hallmark of effective appellate advocacy.”
Smith v. Murray, 477 U.S. 527, 536 (1986) (quoting Jones v. Barnes, 463 U.S. at 751-52).
5
 Notably, petitioner himself raised this case during the phone conference, further evincing that he
is aware of recent developments in the law and that the issues are not so complex that he cannot
articulate them himself.
Case 1:20-cv-01305-EK-LB Document 12 Filed 08/21/20 Page 6 of 7 PageID #: 44


Megnath v. Royce, 20cv1305                                         Page 6
Queens Co. Ind. 917/07                                             Aug. 21, 2020

counsel, therefore, wisely made the strategic decision not to raise that issue, which would
not have afforded defendant any remedy. Again, petitioner fails to establish that this claim
has any merit or warrant the assignment of counsel to pursue it in state court.

               As for petitioner’s request for a stay, to the extent he seeks a stay to exhaust
his ineffective-assistance-of-trial -counsel claim, as established, he no longer has a forum
in which to present the claim in state court. As such, the claim should be deemed
exhausted but procedurally barred. Petitioner can still exhaust his ineffective-assistance-
of-appellate-counsel claim in a petition for a writ of error coram nobis in the Appellate
Division, Second Department. The Court can stay review of the petition to allow
petitioner to exhaust this claim in state court, but only if petitioner demonstrates good
cause for his failure to previously exhaust the claim and if his claim is not plainly
meritless. See Carr v. Graham, 27 F.Supp.3d 363 (W.D.N.Y. 2014) (denying motion for
stay where petitioner did not demonstrate good cause for failure to exhaust claims) (citing
Rhines v. Weber, 544 U.S. 269, 277 [2005]). Petitioner has not established good cause for
his failure to exhaust the claim, or establish that the claim is not plainly meritless.

               In short, petitioner has not established that the assignment of counsel to
exhaust his state remedies is warranted because he has not shown that he is likely to
succeed on the merits, or that the legal issues are so complex that counsel is needed.
Further, petitioner cannot raise the claim of ineffective assistance of trial counsel, and he
has not established good cause for his failure to exhaust his claim of ineffective assistance
of appellate counsel. Accordingly, the Court should deny petitioner’s request.

                                                   Respectfully,



                                                   Nancy Fitzpatrick Talcott
                                                   Assistant District Attorney
                                                   (718) 286-6696
Case 1:20-cv-01305-EK-LB Document 12 Filed 08/21/20 Page 7 of 7 PageID #: 45


Megnath v. Royce, 20cv1305                          Page 7
Queens Co. Ind. 917/07                              Aug. 21, 2020

cc:   Michael A. Marinaccio, Esq.
      245 Main Street, Suite 240
      White Plains, New York 10601

      MICHAEL@MAMARINACCIOLAW.COM

      Hemant Megnath
      10A2667
      Green Haven Correctional Facility
      P.O. Box 4000
      Stormville, New York 12582
